Citation Nr: 0911343	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-41 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1960.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision by the Medical Center of the 
Department of Veterans Affairs in Huntington, West Virginia, 
that determined the Veteran is ineligible for enrollment.

The appeal is REMANDED to the Medical Center in Huntington, 
West Virginia.  VA will notify the Veteran if further action 
is required.


REMAND

This case was certified to the Board without an accompanying 
claims file.  There are indications in a February 2004 VA 
Health Eligibility Center letter that the Veteran is not 
service connected for any disability, and that there may not 
be a claims file, but there is no specific statement or 
document to that effect in the evidence available to the 
Board.

The file forwarded by the VA Medical Center does not contain 
the Veteran's application for health benefits (VA Form 10-
10EZ), which is what triggered the process and resulted in 
this appeal.  The date VA received that form from the Veteran 
is critical to deciding his appeal.

There also is no evidence the Veteran was issued the 
requisite notice required by the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

Finally, in a December 2004 VA Form 9, the appellant 
requested that he be afforded a Board hearing at the local 
RO.  Hence, due process requires further development.

Accordingly, the case is REMANDED for the following action:

1.  The VA Medical Center shall ensure the 
Veteran's application for benefits (VA 
Form 10-10EZ) is made a part of his appeal 
folder.

2.  Send the Veteran an appropriate VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to receive the benefit he 
seeks on appeal.

3.  The VA Medical Center shall, with the 
assistance of the Huntington, West 
Virginia RO, schedule the Veteran for a 
Travel Board hearing.  If he declines a 
Travel Board hearing, that fact must be 
fully documented in the VA Medical Center  
appeal folder.  If he elects a Travel 
Board hearing, then VA Medical Center 
shall coordinate the prompt fulfillment of 
that request with the Huntington RO.

4.  After all of the above is complete, the 
VA Medical Center shall obtain the Veteran's 
claims file from the RO where it is 
maintained and forward it with the VA 
Medical Center appeal file.  If there is no 
extant VA claims file the VA Medical Center 
shall fully document that fact in the appeal 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

